Title: James Madison to Daniel Raymond, 4 February 1829
From: Madison, James
To: Raymond, Daniel


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montplr.
                                
                                Feby 4. 1829.
                            
                        
                          
                        I have recd. your letter of the 26th. Ult. & return my acknowledgments for the pamphlet I owe to your
                            politeness.
                        It would seem difficult for any to deny, that some of your observations on the subject discussed disprove the
                            universality of the policy which exempts industry & commerce from legislative interpositions.
                        Your rule for expounding the Constitution of the U. S. inverts as you may be aware, that which I have always
                            assumed as the true one: and I cannot say that your reasoning has shaken my opinion on the subject. I offer you, sir, my
                            respects & good wishes—
                        
                        
                            
                                J. M
                            
                        
                    